Order entered March 21, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00010-CV

                                JOHN P. HAGAN, Appellant

                                              V.

                            JAMES E. PENNINGTON, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-00175-2017

                                          ORDER
       On our own motion, we ORDER the clerk to prepare a supplemental clerk’s record in the

above-referenced case, trial court cause number 005-00175-2017 (County Court at Law No. 5 of

Collin County, Texas), containing the following documents filed on July 10, 2017:


              (1) Plaintiff’s Objections to and Motion to Strike the Untimely Declaration of
                  Tom Clark Attached to Defendant’s Sur-reply to Plaintiff’s First Motion for
                  Summary Judgment

              (2) Plaintiff’s Evidentiary Objections to Defendant’s Sur-reply

       The clerk shall file the supplemental clerk’s record within fourteen (14) days from the

date of this Order. We DIRECT the clerk of this Court to send copies of this order, by
electronic transmission, to Stacey Kemp, Collin County District Clerk, and counsel for all

parties.


                                                /s/    DAVID L. BRIDGES
                                                       PRESIDING JUSTICE